Citation Nr: 1531400	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease (IHD)/coronary artery disease (CAD), claimed as a result of exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Illinois.    

The Veteran testified before the undersigned in May 2015.  A copy of the transcript is of record. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam or to have been exposed to herbicides/Agent Orange in service.

2.  A cardiovascular disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a cardiovascular disability is not warranted. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran asserts that his currently-diagnosed ischemic heart disease is related to in-service exposure to herbicides.  In an October 2004 Agent Orange (AO) VA examination the Veteran reported that he had traveled through areas defoliated with AO, and believed he had ingested AO due to drinking water from surface sources.  He denied ever directly handling or being sprayed with AO at that time.  

The Veteran most recently testified at his May 2015 BVA hearing that he had been exposed to AO by virtue of his ship (the USS HOEL) being docked in DaNang Harbor, which he essentially alleges should be considered within the brown waters of Vietnam.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular-renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied. 38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a). In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that 'service in the Republic of Vietnam' includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran asserts that he was exposed to herbicides because his ship, the USS HOEL, anchored in DaNang Harbor.  The Veteran does not contend that he stepped off the USS HOEL onto the shore of the Republic of Vietnam. Rather, in various written statements from him and his representative, the Veteran reported that the USS HOEL was anchored in DaNang Harbor.  He specifically testified at his May 2015 BVA hearing that he did not actually go on shore.  See BVA Hearing Transcript (T.) at 4.  In a November 2010 statement the Veteran additionally asserted that he had not gone ashore but was rather on the USS HOEL which was tied to a pier in DaNang.
	
In light of the Veteran's assertions, service personnel records and relevant deck logs of the USS HOEL were obtained and associated with the record.  The personnel records show that the USS HOEL operated in the official waters of Vietnam from December 7, 1970 to December 30, 1970, January 30, 1971 to February 10, 1971, and from February 19, 1971 to March 17, 1971 (during the Veteran's period of active duty service).  The deck logs indicate that the USS HOEL entered DaNang Harbor. However, the Board observes that, though the USS HOEL was anchored in this harbor, it remained in 'blue water' offshore. 

In this regard, the VA Adjudication Procedure Manual, M21-1MR, contains a note that '[s]ervice aboard a ship that anchored in an open deep-water harbor, such as DaNang...along the [Vietnam] coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.' See M21-MR, IV.ii.1.H.28.h.  The evidence does not reflect the Veteran served as a coxswain and he has repeatedly denied going ashore.  

The Board has considered the recent case of Gray v. McDonald, 27 Vet. App. 313 (2015), in which the Court held that, with respect to DaNang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between DaNang Harbor (designated as 'blue water') and Quy Nhon and Ganh Rai Bay's (designated as 'brown water'). The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Recent guidance issued by the VA in July 2015 has reaffirmed that DaNang Harbor is not considered an inland waterway because it is (1) open to the sea with extensive entry distance for easy access (2) is not connected to a major inland river (3) is not long or narrow (4) the harbor has deep water channel for easy ship anchorages and (5) there is no historical evidence of extensive AO aerial spraying in DaNang.

The Board recognizes that the Court in Gray did not specifically hold that DaNang Harbor is an "inland waterway" for VA purposes, although it did make clear that VA had not rationally designated DaNang Harbor as 'blue water' as compared to the harbors it did designate as 'brown water."  However, given the recently released amendments to the VA Adjudication Procedure Manual, M21-1MR, which specifically lists 5 reasons DaNang Harbor remains 'blue water' for VA purposes, the Board finds that there is no basis to find the Veteran's ship was located in an inland waterway. 

The record is not sufficient to establish the Veteran's presence within the Republic of Vietnam.  Further, there is no official record of the USS HOEL operating in inland waterways.

In this regard, an August 2010 PIES response from the National Personnel Records Center (NPRC) indicates that while the USS HOEL was in the official waters of the Republic of Vietnam, the record provides 'no conclusive proof of [the Veteran's] in-country service.'  A December 2010 response from the Defense Personnel Records information Retrieval System (DPRIS) noted that they had reviewed the 1971 command history and the January to February 1971 deck logs for the USS HOEL.  The information once again did not provide proof that the Veteran's ship had operated in the inland waterways of Vietnam.  

The Board acknowledges the Veteran's contentions that he was in close proximity to the Vietnam coastline.  However, as discussed above, applicable regulations limit the presumption of herbicide exposure to those veterans who stepped foot on the landmass of the Republic of Vietnam or served within the inland waters.  See Haas, supra.  As there is no such evidence in the instant case, and in fact evidence against such a finding from the Veteran himself, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.

Further, while the Veteran asserts that he was exposed to Agent Orange while he had traveled through areas defoliated with AO, and that he believes he ingested AO due to drinking water from surface sources (October 2004 VA examination), he has provided no credible evidence to support his contentions.  

In a December 2010 Formal Finding, the RO found that based on the evidence of record there was no record the Veteran was exposed to Agent Orange. Significantly, the Veteran has provided no corroborating statements from others to support his allegations of exposure to herbicides.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on the presumption of exposure to herbicides.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.

The Veteran's service treatment records do not reflect complaints or treatment related to a cardiovascular disorder.  A March 1971 separation examination reflected a normal clinical evaluation of his heart.  The record is also silent with respect to the Veteran being seen for exposure to toxic or vesicant agents.

Post-service evidence does not reflect treatment for ischemic heart disease until 1997, over 20 years following separation from service.  Such negates any presumption of service connection provided under 38 C.F.R. §§ 3.307 and 3.309.

In short, the evidence fails to establish the onset of ischemic heart disease for many years thereafter.  There is also no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his ischemic heart disease was caused by his exposure to toxic chemicals in service.  However, as noted above, a review of the evidence does not reflect that the Veteran was exposed to Agent Orange in service.  As noted above, the PIES response from the NPRC indicated that the Veteran was not exposed to herbicides in service.  Additionally, the ship he was stationed on did not enter the inland waterways of Vietnam.  Moreover, the Veteran acknowledges that he did not leave his ship when it was docked in DaNang Harbor.  Additionally, while he has alleged exposure to herbicides in service, he has not provided proof in any form, other than his own unsubstantiated statements of this exposure.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his ischemic heart disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of ischemic heart disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An August 2010 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  At the Veteran's May 2015 BVA hearing he identified potentially outstanding VA and private treatment records.  A detailed review of the claims file reflects that these records were already associated with the claims file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Board has considered the Veteran's numerous requests to do more research into the herbicides he was possibly exposed to during service.  Although the Veteran insists that he was exposed to herbicides inquires to the National Personnel Records Center have reflected no record of exposure to herbicides.  

In this regard, it is important for the Veteran to understand that what can only be describe as extensive research has been done regarding this issue, both regarding the Veteran himself and blue water Navy Veterans in general.

While the Veteran's honorable service is not at issue (nor in any dispute), the Board notes that the Veteran has failed to provide any reliable evidence with respect to herbicide exposure, and inasmuch as VA has made unsuccessful attempts to obtain official records of any exposure for Agent Orange, a request for additional records would be tantamount to a fishing expedition (simply repeating what we have already attempt to do either with him or with others).  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  Indeed, while the Board understands the Veteran's position, further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546.  Simply stated, he contentions are based on highly limited actual evidence that his current problem is the result of service more than 40 years ago.  Therefore, the Board concludes that the request for additional information regarding any potential herbicide exposure is not warranted.

With respect to his service connection claim a July 2010 VA disability benefits questionnaire (DBQ) was completed.  An etiological opinion was not obtained.  The Board finds that an additional Remand to obtain such opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.
	
Here, the only evidence of ischemic heart disease related to service is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  

Although the Veteran believes that his ischemic heart disease should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against this claim, indicating a problem that began many years after service.  Accordingly, the Board finds that referral for an additional VA medical examination or opinions are not warranted with respect to this issue.  As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's May 2015 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The record was held open for 60 days to enable the Veteran to submit additional treatment records.  A further review of the file reflects that records identified during the hearing were already of record.  The Veteran has not indicated that he needs assistance obtaining any other treatment records not already of record; additional medical records were not submitted despite the opportunity to do so.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)
 
ORDER

Service connection for a cardiovascular disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


